Order entered July 1, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00127-CR

                     CLARENCE DANNEL DUNNINGTON, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-80895-2013

                                           ORDER
        The Court REINSTATES this appeal.

        On May 16, 2014, we ordered the trial court to make findings regarding the reporter’s

record. We ADOPT the findings that: (1) the appellant desires to prosecute the appeal; (2)

appellant is indigent and has appointed appellate counsel; (3) LaTresta Ginyard is the court

reporter who recorded the proceedings; (4) Ms. Ginyard’s workload has delayed the filing of the

reporter’s record; and (5) the earliest date by which the reporter’s record can be filed July 11,

2014.

        We ORDER court reporter LaTresta Ginyard to file the reporter’s record within

FIFTEEN (15) DAYS from the date of this order.
         We ORDER appellant to file the brief within FORTY-FIVE DAYS from the date of this

order.


                                                 /s/    DAVID EVANS
                                                        JUSTICE